Citation Nr: 0110965	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches, claimed 
as chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for nightmares, claimed 
as chronic disability resulting from an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to January 
1992, and he has indicated that he has additional, unverified 
service as a reservist.  

This appeal arises from a May 1997 rating decision in which 
the RO denied service connection for hearing loss and 
tinnitus, as well for headaches and nightmares, each claimed 
as a chronic disability from an undiagnosed illness, and 
nightmares, claimed as a chronic disability from an 
undiagnosed disability. 

The veteran provided testimony at a hearing before an RO 
hearing officer in December 1999.  A transcript of the 
hearing is of record.


REMAND

The veteran contends that he developed loss of hearing, 
tinnitus, headaches, and nightmares after returning from 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  In particular, he states that his 
headaches and nightmares are related to his period of active 
service during the Persian Gulf War.

Following a preliminary review of the claims file, the Board 
finds that a remand of all four issues on appeal is 
warranted.

According to 38 C.F.R. § 20.1304(c) (2000), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under 
§ 19.37(b) (2000), must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran (or his representative) or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral. Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.

Following transfer of the claims file to the Board, the 
veteran submitted additional pertinent evidence to the RO; 
however, the RO transferred the evidence to the Board in 
April 2001.  In a statement attached to the evidence, the 
veteran indicated that he wanted the RO hearing officer, who 
conducted the December 1999 hearing, to review the additional 
evidence.  The veteran had also indicated that the evidence 
was pertinent to a PTSD claim that he was pursuing.  The 
Board notes, however, that the evidence is also pertinent to 
the current issues on appeal.  The veteran has not waived 
initial RO review of this evidence as required under 38 
C.F.R. § 20.1304(c) (2000).  As such, the Board finds that 
this case must be remanded to the RO for review of the newly 
submitted evidence and .

In addition, it appears that a complete set of the veteran's 
service medical records has not been associated with the 
claims folder.  The veteran submitted service medical records 
in April 1996.  While several records have been submitted, 
including the report of the veteran's service entrance 
examination, the discharge examination is not of record.  The 
evidence shows that the veteran is currently assigned to an 
Army National Guard Unit.  In a March 1997 statement, the RO 
indicated that a request for the veteran's service medical 
records was sent to the training center in Philadelphia, 
Pennsylvania, on February 2, 1996, but that a response had 
not been received.  A follow-up request was sent on April 10, 
1996.  Once again, it was noted that a response had not been 
received.  The RO then sent a request for the veteran's 
service medical records to the National Personnel Records 
Center (NPRC) on February 6, 1997.  NPRC responded on March 
7, 1997 that the RO should contact the Army National Guard 
Unit.  However, there is no documentation of any development 
action taken by RO with the State Adjutant General for 
Pennsylvania.  Thus, the Board finds that further development 
is warranted to ensure that all the veteran's service medical 
records have been associated with the claims file.

Lastly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to 
the benefits sought.  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  Id.  

In accordance with the duties imposed by the Veterans Claims 
Assistance Act of 2000, the RO should thoroughly review the 
veteran's claims file to ascertain whether any additional 
development and/or notification action with respect to any of 
the issues on appeal is warranted (to include obtaining all 
outstanding pertinent medical records, and having the veteran 
undergo appropriate medical examination to obtain competent 
opinion as to a nexus between any claimed disability(ies) and 
active service, if appropriate).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should contact the Adjutant 
General for Pennsylvania (and any other 
appropriate source) to obtain a complete 
set of the veteran's service medical 
records.  All such records obtained 
should be associated with the claims 
file.  If the search for these records 
should yield negative results, 
documentation to that effect should be 
placed in the veteran's claims file.

2.  To help avoid future remand, the RO 
should ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied (to include obtaining 
all outstanding pertinent medical 
records, and having the veteran undergo 
medical examination to obtain competent 
opinion as to a nexus between (a) claimed 
disability(ies) and active service, if 
appropriate). 

4.  After completion of the requested 
development and any other indicated 
development, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for hearing loss, for 
tinnitus, and for headaches and 
nightmares, each claimed as chronic 
disability resulting from undiagnosed 
illness, in light of all pertinent 
evidence (to specifically to include all 
evidence associated with the claims file 
since the issuance of the last 
supplemental statement of the case) and 
all pertinent legal authority.  The RO 
must provide full reasons and bases for 
its determinations.

5.  If any benefits sought on appeal 
remain denied, the veteran should be 
provided with an appropriate supplemental 
statement of the case and afforded the 
applicable time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.
 
The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




